Case: 10-60134     Document: 00511245338          Page: 1    Date Filed: 09/27/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                         September 27, 2010

                                     No. 10-60134                           Lyle W. Cayce
                                   Summary Calendar                              Clerk




VERA M. WALKER

                                                   Plaintiff - Appellant
v.

EAST CENTRAL PLANNING & DEVELOPMENT DISTRICT, INC.

                                                   Defendant - Appellee




                    Appeal from the United States District Court
                      for the Southern District of Mississippi


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Federal courts are limited in their authority to consider the merits of
controversies or order relief from unfair conduct unless given the jurisdiction to
do so by law. That law comes from Congress and prior court decisions. The
district court has explained accurately by the order of January 11, 2010, why the
Plaintiff has failed to present to the court sufficient admissible evidence to allow
it to proceed with the claim that there has been a violation of federal statutes or


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-60134    Document: 00511245338      Page: 2    Date Filed: 09/27/2010

                                No. No. 10-60134
                               Summary Calendar

state tort law. Plaintiff in her brief to this court points to nothing in the record
to affect the district court’s judgment. Consequently, the judgment must be
affirmed.
      AFFIRMED.




                                         2